FILlI:
       IN THE CCUKT Or Ar
         AT SAN ANTONIO, i

        ZOnOCTSO PM MS




                        r" r::r
                                            /1 ^<c>^ U/ti
                                                   pM0dd (01-
  To Uie            (^Q(j[/]j'0f               an ^nhoLO^ 7X
                                              Pkwi &eO I Ojloip
     TAti (iXGa, /S h f)cp/a.ii^ lAjku
  ItPk BrteP /> not rtadv! A M
^ uias tounhm^ ix)                                 dt& dtiu iXhm
Appdiet's (h'tA (aJOl?^ (ii)J\pkkd. Adel. 13^10/T)
(Add Tit Siddiht^yi of i'h cPlTfiisih of cmpli-
mti. Abo^ Oippedee's hef        no( poihd
m ^kl CoAp lAJtA po4,-e unHl s Inps mo . eind
T dak, th ftOiMoa-k ((( (OirmpkQn&t                             iS

 Hot pdat of dkjL jdjshn^.
      "SincjL AQ daus /Wi -dtt euvnpkfcfiA. of
 Ahi dppdlet's dntf inJoald Ae Pfot. fdo/X-, do
XC nded k Tiu                     mo-kfiA      Amz -edhnrnml
dd touid n/d proof ehjy dppeM^nds AeplA &ftef
Oind ffvodim i-fs (ndfieah of oannplianel M
fodMj. /^U-G-^e                   . Tiltphvyoe, t-/GJ(f%f-(Ido,
                              ^~\/fhn Idh